Citation Nr: 1541210	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.  

In an August 2014 decision, the Board reopened the claims of service connection for depression and exercise induced angio-edema and then remanded those claims, along with service connection for PTSD for additional development.  

During the pendency of this appeal, by a February 2015 decision review officer (DRO) decision, the RO granted the Veteran's claim for service connection for exercise induced angio-edema, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, her depression originated during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for depression are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's depression was incurred during her active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records (STRs) reflect that the Veteran was periodically treated for depression in service, which began as treatment for postpartum depression in July 2003, however, depression recurred in June 2005 with a report of increased symptoms secondary to relationship, occupational and custody stressors.  An August 2005 Report of Medical Assessment reflects the Veteran's reports of continued depression and that she intended to file a disability claim with VA for this condition.  In August 2005, just prior to her separation from active service in September 2005, the Veteran filed a claim for service connection for depression, indicating she continued to have depression symptoms.  A September 2005 STR noted that the Veteran's active problems included major depressive disorder, depressive disorder, anxiety state, eating disorder, atypical depressive disorder and recurrent major depressive disorder.  STRs from November 2005, after separation from active service, continue to diagnose the Veteran with major depressive disorder, recurrent, mild and provisional, with stressors including legal and relationship stress.  

The Veteran again filed a claim for service connection for depression in November 2007.  The post service medical evidence of record, namely the VA medical records, demonstrates the Veteran is diagnosed with major depressive disorder beginning in April 2008 and thereafter has continued to receive treatment at VA for depression since that time.  

Despite the September 2014 VA examiner's opinion that the Veteran's unspecified depressive disorder was deemed more likely than not related to post-military life stressors and less likely than not related to military service, the Board finds that the Veteran's depression began in service and has continued since that time.  In this regard, the Board observes that the Veteran's depressive disorder began in service as postpartum depression in 2003 and recurred again in service in 2005 due to relationship, occupational and custody stressors, the Veteran applied for service connection for depression just prior to her separation from active service, she continued to have a diagnosis of major depressive disorder with legal and relationship stress noted in November 2005, within a few months after separation from active service, she applied for service connection again in November 2007 and she began treatment at VA for recurrent depression symptoms in 2008 and has been continually treated for depression since then.  Taken together, this evidence demonstrates a continuity of symptoms and treatment for depression during service and since the Veteran's active service.  

The Board observes that, per her testimony in the March 2014 video conference hearing, the Veteran is competent to report that her depression symptoms continued since her active service and these reports are credible as they are supported by the medical evidence of record reflecting continued treatment for depression problems.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999) (indicating the Board must additionally analyze the credibility of the evidence, so including the lay evidence, to in turn determine its ultimate probative value).  

Accordingly, the medical records and Veteran's testimony, taken together, places the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates she has a current diagnosis of depression that had its onset during his active service.  

Thus, service connection for depression is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for depression is granted.  


REMAND

In her March 2014 hearing, the Veteran testified that she had discussed her reported military sexual assault/sexual trauma with both her husband and chaplain.  As the chaplain's reports may include information which supports the Veteran's reports of military sexual trauma, an attempt to obtain the chaplain reports during the Veteran's active service should be made.  Likewise, the Veteran's service personnel records and any alternative sources of information during service, noncommissioned officers reports and sick call logs should be obtained in an attempt to verify the Veteran's reported military sexual trauma.  

Upon obtaining any additional information, a VA supplemental opinion with accompanying rationale should be obtained regarding the etiology of the Veteran's PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Obtain and associate with the claims file all copies of the Veteran's service personnel records.  Documentation of all attempts to obtain these records should be included in the claims file.  

3.  Contact the National Personnel Records Center (NPRC) and request a search for all alternative service information regarding the Veteran's military sexual trauma, including any noncommissioned officer reports, chaplain reports or sick-call log reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.

4.  Upon receipt of all additional records, if available, arrange for the VA examiner who performed the September 2014 psychiatric examination of the Veteran, or someone else with the necessary qualifications, to provide a supplemental opinion regarding the current nature and etiology of the Veteran's PTSD.  The claims file, including a copy of this remand, must be made available for review.

Please review the Veteran's history and service records carefully.  

Please note: the Veteran is competent to attest to any lay observable events, psychiatric symptoms and past treatment, including any continuity of symptoms since her active service.  (Although competent, the credibility of such statements may still be determined).

The examiner is asked to answer the following, as posed:  

(a).  Upon review of the additional evidence, does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to any of the stressors which reportedly occurred during her active service (including her reported domestic violence or military sexual trauma); or (ii) had its clinical onset during the Veteran's active service from October 2000 to September 2005.  

(b).  If a current diagnosis of PTSD is found, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD alternatively was caused OR is being aggravated by her service-connected disabilities (i.e. depression)?

(c).  If it is determined that the currently diagnosed PTSD is being aggravated by the service-connected disabilities (i.e. depression), to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

Please specifically address the diagnosis of PTSD made in the VA medical records and the additional information obtained upon remand in the explanation.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

5.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the PTSD at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


